Title: Abigail Adams to John Adams, 16–18 February 1793
From: Adams, Abigail
To: Adams, John


my Dearest Friend
Quincy Febry 16 1793
I received your kind Letters of Janry 28 & 30th  I well recollect receiving a Letter from mr Gerry soon after you went first to France informing me of your being Elected a member of the Phylisophic society in Philadelphia and when you received the volm in England of their transactions, I never could account for not finding your Name with the Members. the loss of the Records at that time accounts for it. you will hear before this reaches you of the Transactions in England which I consider the begining [of] Trouble. God only know where it will end, and whether we in this Country shall not be involved in the same whirlpool
Febry 18
Thus far I wrote and was prevented from proceeding last night our son came up from Town with the joyfull tyding of the arrival of the col mrs smith & Family. I received a Letter from her at the same time dated Nyork the col you will have seen before this reaches you, and from him you will learn more particulars Relative to the threadned overturn of England, but I will say no more upon politicks at this Time, as I am not able to write much, and a few domestick concerns occur that I wish to mention. dr Tufts desires me to mention to you Clover seed. he wishes Brisler to inquire the price & if it can be purchased as low as 10 pence or a shilling pr pound to procure a Barrel of it & ship it round tis 18 pence here and he says we shall want some & he will take the rest. an other article I would mention is some Porter & some segars for your comfort and the last is whether it would not be adviseable to purchase a strong Farm Horse in conneticut & let Brisler take home the chaise. our great oxen have performd pretty well while they could be used in the Cart, but in the snow without any leader before them they cured & Hawl, is the carters term in such a manner that they cork themselves and have been useless unless when I could prevail with Faxon to let me have a yoke from the Farm to go with th[em] which he has done when we have sent to the Ceadar swamp [. . .] that broke his two Teams which he keeps constantly employd. Shaw was much mortified & begd me to buy him a yoke as he had Hay enough to keep them & could not possibly accomplish the work unless I did. I sent him out to see several yoke, but they were too low in flesh & 55 dollors a pr. he solisited me to let him go to Abington & try I consented and he last night brought home a yoke comeing seven years for which he gave 58 dollors— he says they are right Handsome cattle used to make stone wall kind & smart in very good flesh &c. I hope what I have done will meet your approbation—which will always recompence me for what ever exertions I may make.
I was taken sick on that day twelve month that I was the last year. I have been confined to my Chamber for a week, but have not the Rhumatick complaints which I had last year. the fever rather tends to an intermitting I have been Bled which has lessned the inflamitory symtoms and I hope it will terminate without any long confinement. I have very good Nursing, and tho a deaf I believe a safe Physician
Mrs smith is desirious of comeing on to pass a Month with me before she goes to Housekeeping perhaps she may so contrive it as to come with you. you will see her soon and settle the accommodation. mr Cranch is well again as usual & sends his Love with many thanks for your kind expressions towards him. I caught the opportunity of writi[ng] whilst sister was gone down to dinner but she schools me for it.
adieu in hopes to see you soon / most affectionatly yours
A Adams
Love to Thomas I hope he does not feel any Ague complaints
